                Case 1:20-cv-00340-BAM Document 25 Filed 12/22/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   CAROL S. CLARK, MOBN 42670
     Special Assistant United States Attorney
 4
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8975
 6          Facsimile: (415) 744-0134
 7          E-Mail: Carol.S.Clark@ssa.gov
     Attorneys for Defendant
 8
                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
                                                FRESNO DIVISION
11
12                                                    ) Case No.: 1:20-CV-00340-BAM
     MARAL ARTINE SAGHERIAN,                          )
13                                                    ) STIPULATION FOR AN EXTENSION OF
                       Plaintiff,                     ) TIME; ORDER
14                                                    )
          vs.                                         )
15   ANDREW SAUL,                                     )
     Commissioner of Social Security,                 )
16                                                    )
                                                      )
17                     Defendant.                     )
                                                      )
18
19
              Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
20
     parties, through their respective counsel of record, that the time for Defendant to respond to
21
     Plaintiff’s Opening Brief be extended thirty (45) days from December 18, 2020, up to and
22
     including February 1, 2021. This is the parties’ first stipulation for an extension at Defendant’s
23
     request.
24
              Defendant requests this extension because the case was recently reassigned to the
25
     undersigned attorney for Defendant and the undersigned requires additional time in order to
26
     familiarize herself with the records in this case. The undersigned states that subsequent to the
27
     reassignment, she had a Ninth Circuit oral argument, jury duty, and five medical appointments,
28
     impeding her ability to prepare a brief in this case.


     Stip. for Ext.; 1:20-cv-00340-BAM                 1
                Case 1:20-cv-00340-BAM Document 25 Filed 12/22/20 Page 2 of 2



 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4                                                 Respectfully submitted,
 5
     Dated: December 21, 2020                      /s/ Jonathan Pena*
 6                                                 JONATHAN PENA
                                                   Attorney for Plaintiff
 7                                                 *as authorized via e-mail on December 21, 2020
 8
 9   Dated: December 21, 2020                      McGREGOR W. SCOTT
                                                   United States Attorney
10                                                 DEBORAH LEE STACHEL
11                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
12
                                            By:    /s/ Carol S. Clark
13                                                 CAROL S. CLARK
14                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
15
16
17
                                                   ORDER
18
              Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Defendant
19
     to respond to Plaintiff’s Opening Brief is HEREBY EXTENDED to February 1, 2021. (Doc. No.
20
     24.) All other deadlines in the Court’s Scheduling Order are modified accordingly.
21
22
     IT IS SO ORDERED.
23
24       Dated:       December 22, 2020                        /s/ Barbara   A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     Stip. for Ext.; 1:20-cv-00340-BAM                 2
